      Case 4:18-cv-00637-BSM Document 106 Filed 09/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

HAROLD SHAWGNESSY SIMS                                                      PLAINTIFF

v.                        CASE NO. 4:18-CV-00637-BSM

HERALD PERRIN, et al.                                                     DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 3rd day of September, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
